

116 HR 6207 IH: Coronavirus Worker Relief Act
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6207IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. Kilmer (for himself, Ms. Herrera Beutler, and Mr. Rutherford) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide for unemployment benefits to workers affected by the 2019 Novel Coronavirus.1.Short titleThis Act may be cited as the Coronavirus Worker Relief Act.2.Emergency declarations or disaster declarations for coronavirus(a)DefinitionsIn this section, the definitions in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) shall apply. (b)Emergency declarations or disaster declarations for 2019 Novel CoronavirusIf the President issues an emergency declaration or disaster declaration for the 2019 Novel Coronavirus for a State or Indian Tribe under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191), the emergency declaration or disaster declaration shall be deemed to be a major disaster declared by the President for the purpose of carrying out section 410 of such Act (42 U.S.C. 5177). (c)Additional eligibility criteriaIn addition to the eligibility criteria for individuals established under section 410 of Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177), individuals in an area for which an emergency declaration or disaster declaration for the 2019 Novel Coronavirus described in subsection (b) is declared shall be eligible for unemployment assistance under such section 410 if—(1)the individual has experienced a week of unemployment in the area with an active emergency declaration or disaster declaration for the 2019 Novel Coronavirus, and as a result of the 2019 Novel Coronavirus; (2)the individual has good cause to voluntarily reduce regular work hours or refuse a bona fide offer of employment, or, in the case of an unemployed self-employed individual, refuse to resume or commence suitable self-employment, for a reason such as illness or incapacity, family crises, or changed individual or family circumstances in the area for which the emergency declaration or disaster declaration was issued, and as a result of the 2019 Novel Coronavirus; or(3)the individual is unable to work due to the result of the immediate Federal, State, Tribal, or local government response to the 2019 Novel Coronavirus, such as—(A)the inaccessibility of the place of employment in the area for which the emergency declaration or disaster declaration was issued due to closure of the place of employment by or at the request of the Federal, State, Tribal, or local government as a result of the 2019 Novel Coronavirus; or(B)the employer of the individual, or the business in the case of a unemployed self-employed individual, prior to the emergency declaration or disaster declaration being issued, received at least a significant amount of the revenue or income of the employer or business, as the case may be, from entities that—(i)are located in the area for which the emergency declaration or disaster declaration was issued; and(ii)were closed by the Federal, State, Tribal, or local government in immediate response to the 2019 Novel Coronavirus. (d)Minimum amount of assistanceThe assistance authorized under this section for a week of unemployment shall be not less than the weekly amount authorized under the unemployment compensation law of the State for which the emergency declaration or disaster declaration was issued.(e)Waiver of State requirementsNotwithstanding State law, for purposes of assistance authorized under this section—(1)the requirement that an individual be able to work, available to work, and actively seeking work shall not apply; and(2)compensation under section 410 of Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177) shall be made to an individual otherwise eligible for such compensation without any waiting period. 